Exhibit 10.3
2008-000065i
PHYSICAL HEALTH INSURANCE
CONTRACT
AGREEMENT BETWEEN
Puerto Rico Health Insurance Administration (PRHIA) a public instrumentality of
the Commonwealth of Puerto Rico organized pursuant to Act 72 of September 7,
1993, as amended, hereinafter referred to as the “ADMINISTRATION”, and
represented by its Executive Director, Domingo Nevárez Ramírez, MHSA;
And
TRIPLE-S SALUD, INC., a private corporation duly organized and authorized to do
business under the laws of the Commonwealth of Puerto Rico, with Employer Social
Security Number ###-##-####, hereinafter referred to as “INSURER”, and
represented by its Chief Executive Officer, Ms. Socorro Rivas;
Contractor Name
For the Provision of Health Insurance
coverage to eligible population under the
Government Health Insurance Plan

 



--------------------------------------------------------------------------------



 



WITNESSETH
In consideration of the mutual covenants and agreements hereinafter set forth,
the parties, their personal representative and successors, agree as follows:
WHEREAS: The parties entered into Contract number 08-065 (the Contract) to
provide health insurance coverage for the North and Southwest Areas’ medically
indigent population; enrolled in the Government Health Insurance Plan (GHIP) for
the period through November 1, 2006 until June 30, 2008.
WHEREAS: The Contract was extended by Amendment Number 08-065-H until June 30,
2010.
WHEREAS: The Board of Directors of the ADMINISTRATION decided to extend the
Contract until August 31, 2010 under the same terms and conditions of the
Contract #08-065 and its amendments. Also, the premiums established for the
period of January 1,2010 until June 30, 2010 remains unchanged. The premiums for
the month of September 2010 are amended as provided for in Appendix C.
HENCEFORTH: The appearing Parties agree to amend the Contract #08-065 to extend
the effective date and term until September 30, 2010, amend the Article VIII,
Section 22 and the Appendix C. The Amendment reads as follows:
Article I: To amend the following language at the end of Article VIII,
Section 22, to read as follows:
For the period of the contract, effective from July 1, 2010 through
September 30, 2010, the ADMINISTRATION assures that it will provide an adequate
stop-loss insurance set at six thousand dollars ($6,000.00).
Article II: To amend provision 1 in Article XXIX “Effective Date and Term” to
read as follows:

  1.   This contract amendment shall be in effect from July 1st, 2010 until
September 30, 2010.     2.   .......     3.   .......

2



--------------------------------------------------------------------------------



 



Article III: To amend Appendix C, to incorporate the effective date of the
premium rates for this contract period.
All other terms and conditions of the contract number 08-065; and its amendments
08-065A through 08-065H remain unchanged. In witness whereof, the parties have
duly executed this Amendment on this 15 day of July, 2010 and affixes below
their respective signature.

                /s/ Domingo Nevárez Ramírez     Domingo Nevárez Ramírez, MHSA   
Executive Director
Puerto Rico Health Insurance Administration            /s/ Socorro Rivas    
SOCORRO RIVAS    Chief Executive Officer
TRIPLE-S SALUD INC.            /s/ Luis A. Marini     LUIS A. MARINI, DMD   
Chief Executive Officer     

Cifra Cuenta 5000-212

3



--------------------------------------------------------------------------------



 



Appendix C
TRIPLE-S SALUD, INC./ TRIPLE C, INC.
The monthly premiums for all beneficiaries, including all those who are
sixty-five (65) years and older who are Medicare beneficiaries Part A or Part A
and B those who are sixty-five years and older who are not Medicare recipients
is established below on a per member per month (pmpm) rate; for the period of
July 1st, 2010 to August 31, 2010.
Monthly Premiums Rates
SSS

                                      Fixed Administrative         Region or
Area   Premiums     Cost     Profit  
North
  $ 87.99     $ 6.30     $ 2.20  
Southwest
  $ 87.71     $ 6.30     $ 2.19  

The INSURER will be paid a fixed administrative cost fee and profit included in
the total premium rate paid by the Administration as detailed above. Further,
the INSURER’s aggregated net earnings (considering all INSURER’s Health
Areas/Regions contracted with the ADMINISTRATION) in excess of 2.5 of the total
aggregated earned premium in this contract year period will be shared with the
ADMINISTRATION. The ADMINISTRATION share apportionment of the earnings shall be
75% and the INSURER share shall be 25%.
The monthly premiums for all beneficiaries, including all those who are
sixty-five (65) years and older who are Medicare beneficiaries Part A or Part A
and B those who are sixty-five years and older who are not Medicare recipients
are established below on a per member per month (pmpm) rate; for the month of
September 2010.
SSS

                                      Fixed Administrative         Region or
Area   Premiums     Cost     Profit  
North
  $ 93.54     $ 6.08     $ 0.94  
Southwest
  $ 91.43     $ 5.94     $ 0.91  

4